DENSON, J. (Dissenting.)
— The mayor and councilmen of Troy is a municipal corporation, by. virtue of an *399act of the General Assembly of Alabama which was approved on the 17th day of February, 1870.. By the twelfth section of the act of incorporation (Acts 1869-70, p. 127) jurisdiction was conferred on the mayor to hear and determine all suits, prosecutions, or other proceedings for the violation of the charter, by-laws, or ordinances of the corporation. At the session of 1900-01 of the General Assembly an act was passed, which is entitled “An act to establish an inferior court, of criminal and quasi criminal jurisdiction in the city of Troy, to be known as the ‘recorder’s’ court,’. to define its powers, and to provide a judge therefor.” This act was approved by the Governor, March 4, 1901.—Acts 1900-01, p. 2323,.. By the first section of the act the court as designated in the title was established, with exclusive jurisdiction of all offenses against the by-laws and ordinances passed and ordained by the mayor and councilmen of Troy, within the police jurisdiction of said city, and of all misdemeanors, concurrently with the crimina] court of Pike county, committed within the police jurisdiction of the corporation except certain misdemeanors named in said section. The second section (page 2324) of the act provided for a judge of said court, who should be known as the “recorder.” It also' provided for the election of the recorder by the mayor and councilmen of Troy immediately after the passage of the act, and provided that he should hold office until the time for the regular election of the city officers on the second Tuesday in December, 1903. It further provided that on the second Tuesday in December, 1903, and every two years thereafter, a recorder should be electd by the qualified voters of the city of Troy, who should hold his office for a term of two years, and until his successor should be elected and qualified. It is further provided by section 2 that the recorder shall receive a salary of $60Q a year to be paid out of the treasury of the mayor and councilmen of the town of Troy. It is also provided by section 2 that if the office of recorder shall at any time become vacant by death, removal, or resignation, the mayor and councilmen of Troy shall elect a competent and suitable person to fill the vacancy, etc. Section 3 (page 2325) of the act requires the recorder to keep an office in Troy in *400such place as the mayor and councilmen shall provide, furnish, and direct. Section 4 of the act provides that the recorder shall give bond in the sum of $2,000, payable to the mayor and councilmen of Troy, etc. Section 11 (page 2328) of the act provides that the marshal and police officers of the city of Troy shall be officers of the recorder’s court. Section 17 (page 2330) of the act provides that all laws and parts of laws in conflict with the provisions of the act are repealed.
Under the Constitution of 1875 “the Legislature had plenary power to alter, amend, withdraw, or repeal at pleasure, either by a general law, operating upon the whole state, or by special statute, the charter, or any particular authority conferred on a municipal corporation.”—City Council of Montgomery v. Shoemaker, 51 Ala. 114; Little v. State, 137 Ala. 659, 35 South. 134. Did the act of March 4, 1901, have the effect to amend, alter, change, or extend the charter of the municipal corporation, mayor and councilmen of Troy? It would seem that there could not have been a more effectual amendment of the charter if the act of 1901 had expressly repealed that part of section 12 of the original act which conferred on. the mayor jurisdiction to hear, adjudge, and determine prosecutions for violations of the by-laws and ordinances of the city. There can be no reconciliation of the two acts with respect of the jurisdiction of the mayor and that of the recorder’s court. By the original act the jurisdiction is conferred on the mayor. By the act of 1901 the recorder’s court is created, and the exclusive jurisdiction is conferred on it of all offenses against the by-laws and ordinances of the city, .and the presiding judge of said court—the recorder—is an official of the city, and a distinct individual from the mayor. So there can be no question that it was intended by the enactment of the act of March 4, 1901, to take away from the mayor the jurisdiction to hear and determine prosecutions for violations of the by-laws and ordinances of the corporation and establish a court with such jurisdiction to be presided over by a recorder. And we think there can be no doubt that the act is in effect an amendment of the charter of the corporation.—Little v. State, 137 Ala. 659, 35 South. 134; State v. Rogers, *401107 Ala. 444, 19 South. 909, 32 L. R. A. 520; Cobb v. Vary, 120 Ala. 263, 24 South. 442; City Council of Montgomery v. Birdsong, 126 Ala. 632, 28 South. 522.
The Legislature at the session of 1903 passed an act repealing the act of March 4, 1901, above referred to. The repealing act was approved October 6, 1903.—Loc. Acts 1903, p. 512. It is insisted that the repealing act was enacted in violation of section 104 of the Constitution, which provides that “the Legislature shall not pass a special, private or local law in any of the following (31) cases,” the eighteenth of which, is, “Amending, confirming or extending the charter of any private municipal corporation,” etc. That the act of October 6, 1903, is a local act within the definition given of a local act in section 110 of the Constitution, seems too plain for argumentation. Having reached the conclusion that the act of March 4, 1901, is an amendment of the charter of the municipal corporation, then, if the act of October 6, 1903—the repealing act—is to operate as an amendment of the charter of the corporation, it seems that the insistence that it was not constitutionally, enacted should prevail. While the word “amend,” in legal phraseology, does not generally mean the same thing as “repeal,” “it does not follow that amendments of a statute may not often be accomplished by repeals of some of its parts, and in this way to better the condition, and change from bad to better.” As the act of March 4,1901, operated as an amendment of the charter of the corporation, and thereby became a part of the charter, I think it is consistent with reason and entirely logical to say that an act repealing the act of 1901 would operate as an amendment of the charter of the corporation. This view, it is conceded in the majority opinion, finds support in the case of Little v. State, supra. But by the majority opinion that case is overruled. I think the case asserts sound doctrine and should stand as authority.
My conclusion is that the effect of the act of October 6, 1903, in repealing the act of March 4, 1901, would be to amend the charter of the corporation, and, consequently, that it was not. constitutionally enacted.—Section 104 of the Constitution. Therefore I dissent from *402the views expressed and the conclusions reached by my Brethren.
HARALSON, J., concurs in the foregoii~g opinion of DENSON, J.